                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 WILEY DALLAS JOHNSON,                 )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:16-cv-00267-FDW
                                       )
                 vs.                   )
                                       )
 NC DEPARTMENT OF PUBLIC               )
 SAFETY, et al ,                       )
                                       )
             Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 6, 2019 Order.

                                               May 6, 2019
